       Case 1:20-cr-00653-RA Document 83
                                      82 Filed 09/10/21 Page 1 of 1




ALBERT Y. DAYAN                        80-02 Kew Gardens Rd.,# 902, Kew Gardens, N.Y. 11415
      Attorney at Law                         Tel: (718) 268-9400:   Fax: (718) 268-9404



VIA: ECF

                                              September 08, 2021

The Honorable Ronnie Abrams                                            Application granted.
United States District Judge
Southern District of New York                                          SO ORDERED.
40 Foley Square
New York, New York 10007
                                                                       _____________________
       Re:     United States v. Artur Sattarov, et. al.                Ronnie Abrams, U.S.D.J.
               Criminal Docket No. S2 20-Cr-00653 (RA)
                                                                       September 10, 2021
Dear Judge Abrams:

       I am the attorney for Artur Sattarov in the above referenced case and respectfully
submit this letter to Your Honor on behalf of the defendant.

        Mr. Sattarov was released on bail on August 13, 2020, among conditions secured
by $100,000: bond, strict pretrial supervision, surrender of his travel documents and
travel restrictions to Southern and Eastern Districts of New York.

        Your Honor, with no objection from the Government and Pretrial Services, Mr.
Sattarov is kindly asking the Court’s permission to modify his bail conditions to allow him
to travel to Florida for three (3) days for the purpose of overseeing his existing business of
car rentals and jet ski rentals. Mr. Sattarov plans to leave New York on Friday, September
17, and return on Monday, September 20, 2021. He will stay at 400 Sunny Isles Blvd.,
Apt. 415, Sunny Isles, Florida 33160.

       Thank you Your Honor.

                                              Respectfully submitted,

                                              _______/s/___________
                                              Albert Y. Dayan
                                              Attorney at Law

cc.    AUSA Cecilia Vogel
       AUSA Nathan Rehn
       USPO Stephen Boose
